        Case 2:21-cv-00169-RGD-LRL Document 7 Filed 04/09/21 Page 1 of 1 PageID# 78


 LITIGATION
                                              Thomas H. Roberts & Associates, P.C.
               VIRGINIA'S
                                                                                        .    105 Sr'Street
               PERSONAL INJURY                                                        Richmond, VA 23219
               CIVIL RIGHTS                                                            vvww.robertslaw.org
               LAW FIRM

                                                                                      804-783-2000 x. 1003
Thomas H. Roberts, Esq.                                                                 FAX 804-783-2105
Andrew T. Bodoh. Esq.
Jonathan M. Arthur, Esq.                                                            j.arthur@Tobertslaw.org




                                                      April 6,2021
               VIA United States Mail
               Fernando Galindo
               Clerk - United States District Court
               Eastern District of Virginia
               Norfolk Division
               600 Granby St.
               Norfolk, VA 23510

                      Re:     Nazario v. Gutierrez, et. al.
                              Case Number CL 2:21-cv-00169
                              Complaint Exhibits 1-5

              Hon Clerk:

              Please find enclosed 3 DVDs which contain Plaintiffs Exhibits 1 - 5 in the Nazario v.
              Gutierrez, et. a!., action case number 2:21-cv-00169 as referenced in CM/ECF No. 1.-2.

              Exhibit 1 is video "20201205_183646[l].mp4 - Nazario Phone."
              Exhibit 2 is video "20201205.190959 - Nazario Phone."
              Exhibit 3 is video "Gutierrez BWC."
              Exhibit 4 is video "Crocker 1 - Axon_Body.3_Video_2020-12-05_1834."
              Exhibit 5 is video "Crocker 2 - Axon_Body_3_Video_2020-12-05_1902."

              As they are video footage, they could not be uploaded into the CM/ECF file. Kindly cause the
              exhibits to be filed with the other documents in this matter. If you have any questions,
              please do not hesitate to contact me directly.

                                                      Very truly yo




                                                      onath     . Arthur, Esq
               JMA/mts
               Enc:(3]
